Citation Nr: 0532169	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA pension 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), finding that the claimant did not have 
the required military service to be eligible for VA pension 
benefits.  When this case was previously before the Board in 
January 2005, it was remanded for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met.  38 
U.S.C.A. §§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The January 2003 decision, April 2003 Statement of the Case 
(SOC), and various Supplemental Statements of the Case 
(SSOCs), issued as recently as July 2004, collectively 
notified the claimant of the relevant laws and regulations 
and essentially advised him of the evidence necessary to 
substantiate him claim.  A September 2003 SSOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the claimant of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the claimant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.

The RO has obtained a certification from the service 
department which is determinative and unfavorable to the 
appellant's claim.  As discussed below, the VA is bound in 
this case by the finding of the NPRC that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  The RO attempted to assist the appellant 
by contacting NPRC to determine if he had the requisite 
service, but the response from NPRC indicated he did not.

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying his claim.  He has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001), codified as amended at 38 
C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.   The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

The VCAA has no material effect on adjudication of the claim 
currently before the Board.  The law, not the evidence, 
controls the outcome of this appeal (see Sabonis v. Brown, 6 
Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).  Taking these factors 
into consideration, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case, further expending of the VA's resources is not 
warranted and there is no prejudice to the appellant in 
proceeding to consider the claim.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The appellant maintains that he is entitled to VA benefits 
based on his alleged qualifying military service.  In a VA 
Form 21-526 received in January 2003, he stated that he had 
service from April 1942 to December 1945.  

In May and July 2003, the RO received the NPRC's responses to 
RO inquiries as to the nature of the appellant's service.  
The NPRC informed the RO that no record could be identified 
based on his name or on either serial number presented, and 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the United States Armed Forces.

In various pieces of correspondence, the RO informed the 
appellant that he did not have the requisite service for VA 
benefits.  It was noted that the NPRC had advised the RO that 
the appellant had no service as a member of the Commonwealth 
Army of the Philippines, including the recognized guerrillas, 
in the service of the Armed Forces of the United States.  The 
RO further informed him that recognition of military service 
could only be determined by the U.S. Army, and that VA had no 
authority to determine military service.  

Legal Analysis 

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. § 
3.203(a) and (c), to govern the conditions under which the VA 
may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.  The Board 
has reviewed the documents submitted by the veteran, however 
those documents purporting to show service are not 
corroborated by the United States service department.  In 
short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

Turning to the facts of the present case, the appellant's own 
assertions as to his alleged service fail to meet the 
requirements of 38 C.F.R. § 3.203(a), as the assertions do 
not constitute a document from a United States service 
department.  On the other hand, the United States service 
department's communications that failed to verify the alleged 
service, received by VA in June and July 2003, are binding on 
the VA.  38 C.F.R. § 3.203; Duro, supra.  The service 
department has determined that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the United States Armed Forces.  
The Board must therefore find that the appellant did not have 
the type of qualifying service, enumerated in 38 C.F.R. § 
3.40, that would confer basic eligibility for VA benefits.  
Accordingly, the appellant's claim for entitlement to VA 
pension benefits must be denied, due to the absence of legal 
merit or lack of entitlement under the law.  See Sabonis, 
supra. 


ORDER


The appeal for eligibility for VA pension benefits is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


